Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150487                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150487
                                                                   COA: 322528
                                                                   Grand Traverse CC:
                                                                   2008-010656-FH
  WAYNE HUTTER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 7, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2015
           s0720
                                                                              Clerk